IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
ANGELA LAY,

              Petitioner,

v.                                                      Case No. 5D18-2692

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed September 14, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Mike Graves, Public Defender, and
Amanda Sizemore, Assistant Public
Defender, Ocala, for Petitioner.

No Appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 9, 2018 order on

motion to mitigate and the July 10, 2018 amended judgment and sentence rendered in

Case No. 2016-CF-1928, in the Circuit Court in and for Marion County, Florida. See

Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.


COHEN, C.J., and ORFINGER and EVANDER, JJ., concur.